Title: To Benjamin Franklin from Benyowzky, 24 December 1781
From: Benyowski, Maurice-Auguste, baron de
To: Franklin, Benjamin


Excellence.
a Passy le 24. Xbre. 1781 au soir/.
Le Comte de Benyowzky a l’honeur, de Lui envoier la premie partie de son memoir en Francois et le Journal de son voyage de Kamtsattka il souhaite que la Lecture Soit agreable; Le Comte de Benjowzky, aura ensuitte encore l’honneur, de Comuniquer a Son Excellence, la suitte de son memoir, et son journal de Madagascar.

Il prie encore Son Excellence de vouloir bien Lui donner un jour quand il poura avoir l’honeur de Lui presenter Md. la Comtesse de Benyowzky sa femme;
De votre Excellence le tres humble & tres Obeissant serviteur
Le Comte DE Benyowzky
 
Notation: le Comte Beniousky Decr. 24. 1781
